DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/02/2021, 8/10/2021, 7/12/2021, 7/06/2021 and 6/28/2021 have been considered.
Drawings
The drawings submitted on 6/28/2021 are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23 and 25-30 of copending Application No. 17/225,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that the presently claimed method is limited to an oilfield operational component while that in the reference application is for fluid handling component, but it is obvious to a person of ordinary skill in the art to see that an oilfield operational component is a fluid .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is also noted that the instant claims may be subjected to another obviousness-type double-patenting rejection over the copending application number 17/360,068, which is currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are indefinite because the comparison factor recited in claim 1 is ill-defined. While this term is defined in claim 2, it is not described with sufficient clarity in claim 1 or the specification. Claims 3-9 depend from claim 1 but fail to remedy the deficiency and they are therefore indefinite as well. Additionally, claim 3 is fragmented for missing the predicate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168970 A1 to Kajaria et al. in view of US 7,033,673 B2 to Wiedemann et al.
Regarding claim 1, Kajaria discloses a method of increasing the service life [0029] of an oilfield operational, e.g., well fracturing, component exposed to a flow of an oilfield fluid by spray-coating the interior surface of the component with an erosion coating comprising an epoxy primer and a soft siloxane topcoat, which is cured and bonded to the primer [0024- 0027]. After a period of use ([0004], [0029]), the erosion-coating is removed [0026] and a new erosion-coating is applied. The method is aimed at minimizing the erosion of the oilfield operational component by the abrasive action of the particles in the frac fluid. The component includes all the parts, e.g., a goat head, in a frac tree that come in contact with the frac fluid [0022]. Kajaria fails to (1) teach a coating composition comprising a trifunctional silane, silanol fluid and fillers, and (2) 
Claims 2-3 and 6 are obvious as explained. The features of claims 7 and 8 represent an obvious optimization by repeating the prior re-coating process. 
Allowable Subject Matter

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/VU A NGUYEN/Primary Examiner, Art Unit 1762